American Century Capital Portfolios, Inc. Prospectus Supplement Large Company Value Fund Supplement dated November 1, 2012▪ Prospectus dated August 1, 2012 The following replaces the footnote to the Average Annual Total Returns table on page 4 of the prospectus. 1 Prior to December 3, 2007, this class was referred to as the Advisor Class and did not have a front-end sales charge. Performance has been restated to reflect this charge. The following replaces footnote 3 to the Financial Highlights table in the prospectus. 3 Prior to December 3, 2007, the A Class was referred to as the Advisor Class. ©2012 American Century Proprietary Holdings, Inc. All rights reserved. CL-SPL-768331211
